Citation Nr: 1504850	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  11-11 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury with pain and tingling in the left foot.

2.  Entitlement to service connection for residuals of a left hip injury.

3.  Entitlement to service connection for residuals of a left knee injury.

4.  Entitlement to service connection for residuals of a left shoulder injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1976.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing is of record.

The Board remanded these issues in September 2013 and in June 2014 for further development.  As discussed in more detail below, the Board finds that there has not been substantial compliance with the remand directives and that it may not proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2013 and June 2014 Board remands requested that the VA examiner provide an opinion on whether the Veteran's disorders of the back, left hip, left knee and left shoulder are at least as likely as not related to active military service to include the credible incident of falling into a door.  The examiner who conducted the October 2013 VA examination provided another opinion that presumed the Veteran's lay statements were credible with respect to falling into the door and experienced pain on the left side of his body.  The examiner previously addressed the opinions by the two VA physicians dated in February 2009 and October 2010 in the October 2013 VA examination; however, he discounted their opinions because they relied on the Veteran's lay statements and not the service treatment records.  As the lay statements provided by the Veteran are considered credible, another opinion discussing this medical evidence is necessary.  Furthermore, the examiner did not address the articles submitted by the Veteran in either opinion or specifically discuss the Veteran's lay statements of continuous or recurrent symptoms since service as requested by the Board in the September 2013 and June 2014 remands.  The Veteran and his representative also argue that the opinion should be provided by an appropriate specialist.  See December 2014 Informal Hearing Presentation and December 2014 letter from the Veteran.  Thus, the Veteran should be provided with another VA examination and opinion prior to adjudicating the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination by an orthopedist or other appropriate specialist to evaluate the Veteran's service connection claims for residuals of a low back, left hip, left knee and left shoulder injury.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, identify any and all disorders of the back, left hip, left knee and left shoulder and to provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed back, left hip, left knee and/or left shoulder disorder (to include the diagnosis of degenerative disc disease of the lumbar spine) is related to active military service to include the credible incident of falling into a door.  

The Board finds that the Veteran's lay statements are credible.  Therefore, in providing an opinion, the examiner should presume that the Veteran fell into a door that resulted in the symptoms of pain to the back, left hip, left knee and left shoulder during active military service.  

The examiner must provide a clear explanation for all conclusions.  He or she should address the Veteran's credible lay statements of continuous or recurrent symtpoms since service, the opinions by two VA physicians dated in February 2009 and October 2010 and two articles submitted by the Veteran.  Specifically, the examiner should discuss whether the Veteran's statements of continuous or recurrent pain since service is related to his current diagnoses of back, left hip, left knee and/or left shoulder disorders.  

2. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for a low back, left hip, left knee and left shoulder disorder, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




